NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   XIU JIAN SUN,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1783
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00252-TCW, Judge Thomas C.
Wheeler.
               ______________________

              Decided: September 6, 2016
                ______________________

   XIU JIAN SUN, Flushing, NY, pro se.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., BRIAN A.
MIZOGUCHI.
                 ______________________
2                                                  SUN   v. US



    Before NEWMAN, CLEVENGER, and O’MALLEY, Circuit
                       Judges.
NEWMAN, Circuit Judge.
    Mr. Xiu Jian Sun appeals the judgment of the United
States Court of Federal Claims, dismissing his complaint
against the United States for failure to state a claim on
which relief can be granted. 1 We affirm the dismissal.
                        DISCUSSION
    “Whether the court properly dismissed for failure to
state a claim is a question of law which we review de
novo.” New York Life Ins. Co. v. United States, 190 F.3d
1372, 1377–78 (Fed. Cir. 1999). Actionable complaints
must allege misconduct and plead factual content that
allows “the reasonable inference that the defendant is
liable for the misconduct.” Todd Const., L.P. v. United
States, 656 F.3d 1306, 1316 (Fed. Cir. 2011). The Court of
Federal Claims found that “[a]t most, the complaint is an
assessment of some of President Obama’s actions during
his presidency as judged against teachings of The Church
of Latter-Day Saints.” Dism. Order at 1–2.
     “The pleadings of pro se litigants should be held to a
lesser standard than those drafted by lawyers when
determining whether the complaint should be dismissed
for failure to state a claim,” McZeal v. Sprint Nextel Corp.,
501 F.3d 1354, 1356 (Fed. Cir. 2007). Mr. Sun’s complaint
consists of biographical information, e-mail messages sent
from President Obama’s whitehouse.gov e-mail address,
quotations of Biblical teachings, and transcriptions of
addresses by the President. The complaint contains a
single accusation: “President Obama does not keep his
words. . . .” Compl. at 3, ECF No. 1. At oral argument



    1 Xui Jian Sun v. United States, No. 1:16-cv-00252-
TCW (Fed. Cl. March 14, 2016) (“Dism. Order”).
SUN   v. US                                               3



before this court, Mr. Sun elaborated on his concerns,
stating, in translation, that “President Obama is going
against God’s directive.” Oral Arg. at 2:37 (translation).
Mr. Sun continued: “God gave this country the flag which
showed that God is the authority, but President Obama is
not following that authority.” Oral Arg. at 3:41 (transla-
tion). 2
    Upon review, we discern no allegation of violation of
statute or precedent within the jurisdiction of the Court of
Federal Claims. “The First Amendment mandates gov-
ernmental neutrality between religion and religion, and
between religion and nonreligion.” Epperson v. State of
Ark., 393 U.S. 97, 104 (1968). We agree with the Court of
Federal Claims that an actionable claim has not been
presented.
      No costs.
                       AFFIRMED




      2 Mr. Sun was accompanied at the podium by a
translator, whose simultaneous translation was recorded
in accordance with the court’s procedures.